Filed 12/11/20 P. v. Murphy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Colusa)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C089432

         v.                                                                      (Super. Ct. No. CR606881)

ARLEEN PATRICIA MURPHY,

                   Defendant and Appellant.




         Appointed counsel for defendant Arleen Patricia Murphy asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant drove to a house with codefendant Edward Ullrey and took several
items of value. The victim received an automated alert from a camera on his property
and contacted his sister, who drove to the property. The sister saw defendant and
codefendant drive away from the property in a truck. The sister followed the truck and



                                                             1
contacted the local sheriff’s office. Deputies apprehended defendant and codefendant at
a gas station, where defendant said she drove codefendant to the house but she never got
out of the truck. Deputies searched the truck and found several stolen items. They also
found methamphetamine on defendant. Codefendant admitted they had gone in the
house.
         The People charged defendant with first degree burglary (Pen. Code, § 459),
receipt of stolen property (Pen. Code, § 496, subd. (a)), and possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)). The People later amended the
complaint to charge second degree, rather than first degree, burglary.
         Defendant pleaded guilty to one count of second degree burglary and the trial
court dismissed the remaining counts. The trial court sentenced defendant to the upper
term of three years, imposing 365 days in county jail and suspending 730 days subject to
defendant’s agreement to mandatory supervision by the probation department. The trial
court awarded defendant 72 days of presentence credit and ordered her to pay various
fines and fees.
         When the trial court first issued the written order of mandatory supervision, the
order incorrectly stated that defendant had been sentenced to 180 days in county jail,
rather than 365 days. But the trial court subsequently corrected the order to reflect the
oral pronouncement of sentence.
         Defendant did not obtain a certificate of probable cause.
                                               II
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant. Having



                                               2
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                    /S/
                                                 MAURO, Acting P. J.



We concur:



   /S/
MURRAY, J.



    /S/
DUARTE, J.




                                             3